DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 8, 11-12, 15, 18-19, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, 18-19, and 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 2018/0234278 A1 (hereinafter referred to as “Xu”) in view of Grant et al. US 2019/0268088 A1 (hereinafter referred to as “Grant”) on the basis of US Provisional Application 62/431,743. Note Xu was cited by the applicant in the IDS received 18 August 2020.
As to claim 1, Xu teaches a reference signal pattern transmission method (see ¶¶45-75 and 126-192; figures 1-10 and 22-27), comprising:
determining, by a network device, a pattern of a channel state information-reference signal (CSI-RS) resource (a base station side method in a wireless communication system, comprising: generating a reference signal sequence (S11); determining (S12) a reference signal pattern formed by a mapping relationship between the antenna port and a resource unit of a physical transmission resource according to a number of antenna ports for transmitting a reference signal), wherein the pattern of the CSI-RS resource corresponds to a quantity N of symbols occupied by the CSI-RS resource, wherein if N=2, and a quantity of ports of the CSI-RS resource is 16 (As shown in (b) of Figure 3, there is shown an example in which the antenna ports 15, 16, 19 and 20 jointly multiplex four "field" shaped resource units, the specific multiplexing situation of which is shown in Figure 4, i.e. Both code division multiplexing in the time domain and code division multiplexing in the frequency domain are utilized), the pattern of the CSI-RS resource occupies two consecutive resource elements (REs) in a time domain (mapping (S13) a reference signal sequence to a resource unit for transmission based on a reference signal pattern, where the reference signal pattern includes code division multiplexing of resource elements in the frequency domain between antenna ports ( as can be seen from the scheme 2 white fill configuration of FIG. 6, the pattern of CSI-RS resources corresponds to 2 symbols occupied by CSI-RS resources, occupies 2 consecutive resource elements in the time domain, occupies 2 consecutive REs and 4 consecutive REs in the frequency domain, and corresponds to the number N of symbols occupied by CSI-RS resources of the channel state information reference signal; the N=2, the pattern of CSI-RS resources occupies 2 consecutive resource element REs in the time domain and at least 2 consecutive REs in the frequency domain)); and
sending, by the network device, configuration information corresponding to the pattern of the CSI-RS resource to a terminal device (As indicated by the dashed box in Figure 22, the above method 
Although Xu teaches “A reference signal pattern transmission method…in a time domain; and sending…to a terminal device,” Xu does not explicitly disclose “occupies eight REs in a frequency domain…0 to 5 and 10, 11”.
However, Grant teaches the pattern of the CSI-RS resource corresponds to a quantity N of symbols occupied by the CSI-RS resource, wherein if N=2, and a quantity of ports of the CSI-RS resource is 16, the pattern of the CSI-RS resource occupies two consecutive resource elements (REs) in a time domain, and occupies eight REs in a frequency domain; wherein the eight REs are occupying: subcarriers 0 to 3 and 8 to 11 (¶¶108-116; figures 17-18: for 16 port CSI-RS, the CSI resource occupies 2 contiguous OFDM symbols and 8 subcarriers, the 8 subcarriers being 0-3 and 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by including “occupies eight REs in a frequency domain…0 to 5 and 10, 11” as taught by Grant because it provides Xu’s method with the enhanced capability of controlling port density depending on the number of ports and the number of contiguous OFDM symbols (Grant, ¶¶108-116; figures 17-18).
As to claim 4, Xu in view of Grant teaches the method according to claim 1 (see ¶¶45-75 and 126-192; figures 1-10 and 22-27). Xu further teaches wherein the pattern of the CSI-RS resource is obtained by performing frequency-domain splicing by using a second basic pattern (2, 2), wherein the second basic pattern (2, 2) occupies two consecutive REs in the time domain, and occupies two consecutive REs in the frequency domain (as seen in that white fil configuration of scheme 2 of FIG. 6, the CSI-RS resource pattern is concatenated from a basic pattern of 2 consecutive REs in the time domain and 2 consecutive REs in the frequency domain).
As to claim 5, Xu in view of Grant teaches a reference signal pattern transmission method (see ¶¶45-75 and 126-192; figures 1-10 and 22-27). Xu further teaches comprising:
receiving, by a terminal device, configuration information that corresponds to a pattern of a channel state information-reference signal (CSI-RS) resource and that is sent by a network device (there is also provided a method for a user equipment side in a wireless communication system, comprising the steps of: determining a physical resource unit corresponding to the current reference signal according to the stored reference signal pattern and related parameters of the reference signal from the base station side), wherein the pattern of the CSI-RS resource corresponds to a quantity N of symbols occupied by the CSI-RS resource, wherein if N=2, the pattern of the CSI-RS resource occupies two consecutive resource elements (REs) in a time domain, and occupies at least two consecutive REs in a frequency domain (wherein the reference signal pattern consists of a predetermined mapping relationship of antenna ports to resource units of physical transmission resources (as can be seen from the scheme 2 white fill configuration of FIG. 6, the pattern of CSI-RS resources corresponds to 2 symbols occupied by CSI-RS resources, occupies 2 consecutive resource elements in the time domain, occupies 2 consecutive REs and 4 consecutive REs in the frequency domain, and corresponds to the number N of symbols occupied by CSI-RS resources of the channel state information reference signal; the N=2, the pattern of CSI-RS resources occupies 2 consecutive resource element REs in the time domain and at least 2 consecutive REs in the frequency domain)); and
performing, by the terminal device, a CSI-RS measurement based on the pattern of the CSI-RS resource that is determined based on the configuration information (measuring a reference signal on the determined physical resource unit to report the measured information to the base station side, wherein the reference signal pattern includes code division multiplexing of resource units in a frequency domain among antenna ports).
As to claim 8, claim 8 is rejected the same way as claim 1.
As to claim 11, claim 11 is rejected the same way as claim 4.
As to claim 12, claim 12 is rejected the same way as claim 5.
As to claim 15, claim 15 is rejected the same way as claim 1.
As to claim 18, claim 18 is rejected the same way as claim 4.
As to claim 19, claim 19 is rejected the same way as claim 5.
As to claim 22, claim 22 is rejected the same way as claim 1.
As to claim 23, claim 23 is rejected the same way as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al., US 2018/0054290 A1 – Method for Reporting Channel State Information in Wireless Communication System and Device Therefor
Park et al., US 2018/0102817 A1 – Method for Reporting Channel State Information in Wireless Communication System and Device Therefor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469